COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this 30th day of September, 2008, among Grantors listed on the signature pages
hereof ( collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, LLC, in its capacity as Agent for the
Lender Group and the Hedge Agreement Providers (together with its successors,
the “Agent”).

 

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Securus Technologies, Inc., as Parent, the various
subsidiaries of Parent party thereto, as co-borrowers (“Borrowers”), the lenders
party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing
to make certain financial accommodations available to Borrowers pursuant to the
terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Hedge Agreement
Providers, that certain Security Agreement of even date herewith (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Hedge
Agreement Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1.         DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.

2.         GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Hedge
Agreement Providers, a continuing first priority security interest in all of
such Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):

(a)        all of such Grantor's Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;

 

(b)

all reissues, continuations or extensions of the foregoing; and

(c)        all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.

3.         SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security

 

--------------------------------------------------------------------------------

Agreement secures the payment of all amounts which constitute part of the
Obligations and would be owed by Grantors, or any of them, to Agent, the Lender
Group, the Hedge Agreement Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4.         SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Hedge
Agreement Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.         AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prompt notice
in writing of any additional copyright registrations or applications therefor
after the date hereof. Grantors hereby authorize Agent unilaterally to modify
this Agreement by amending Schedule I to include any future registered
copyrights or applications therefor of Grantors. Notwithstanding the foregoing,
no failure to so modify this Copyright Security Agreement or amend Schedule I
shall in any way affect, invalidate or detract from Agent's continuing security
interest in all Collateral, whether or not listed on Schedule I.

6.         COUNTERPARTS. This Copyright Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.         CONSTRUCTION. Unless the context of this Copyright Security Agreement
or any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, and the
terms “includes” and “including” are not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Copyright Security Agreement or
any other Loan Document refer to this Copyright Security Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular
provision of this Copyright Security Agreement or such other Loan Document, as
the case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Copyright Security Agreement unless otherwise specified. Any
reference in this Copyright Security Agreement or in any other Loan Document to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or cash collateralization in accordance with the
terms of the Credit Agreement) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Hedge Agreement
Obligations that, at such time, are allowed by the applicable Hedge Agreement
Providers to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

SYSCON JUSTICE SYSTEMS CANADA LTD., a British Columbia company:

 

By:        /s/ Richard Smith
               Name: Richard Smith
               Title: President

 

 

 

Accepted and Acknowledged by:
WELLS FARGO FOOTHILL, LLC, as Agent

 

By:        /s/ Samantha Alexander
               Name: Samantha Alexander
               Title: Underwriter, Vice President

 

 

 

 

3

 



 

 